Citation Nr: 0404532	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Eligibility for reinstatement of Department of Veterans 
Affairs death benefits as the unmarried widow of a veteran.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.  He died in March 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  The appellant and the veteran were married in February 
1974.

2.  The appellant's marriage to the veteran was terminated by 
his death in March 1975.

3.  The appellant remarried in August 1981; that remarriage 
was terminated by divorce in March 1992; the Petition for 
Divorce that initiated this proceeding was filed in September 
1991.  


CONCLUSION OF LAW

There is no legal basis to reinstate the appellant's 
eligibility for VA death benefits as the unmarried widow of a 
veteran.  38 U.S.C.A. § 103 (West 2002); 38 C.F.R. § 3.55 
(2003); Ky. Rev. Stat. Ann. §§ 403.130, 403.150 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in February 1974; the 
veteran died in March 1975.  The appellant claimed and 
received death benefits, which were terminated upon her 
remarriage in August 1981.  The RO subsequently received 
documentation from the Montgomery Circuit Court showing that 
the appellant was granted a divorce in March 1992, and that 
her Petition for Divorce was filed in September 1991.  

Law and regulations

The law regarding the eligibility for benefits of a surviving 
spouse of a veteran who remarries after the veteran's death 
and whose remarriage later terminates has changed several 
times in recent years.  Prior to November 1, 1990, the 
provisions of 38 U.S.C.A. § 103(d) allowed for reinstatement 
of death benefits to surviving spouses whose benefits had 
been terminated because of remarriage upon termination of the 
disqualifying marriage by death, divorce, annulment, or if 
the remarriage was declared void.  See generally Fournier v. 
Brown, 4 Vet. App. 550 (1993).  However, this statutory 
provision was amended by the Omnibus Budget Reconciliation 
Act of 1990, Pub. L. No. 101-508, § 8004(a), November 5, 
1990, 104 Stat. 1388-343, to create a permanent bar to 
reinstatement of death benefits for those surviving spouses 
whose disqualifying marriage had been terminated by divorce 
or death and whose claim for reinstatement of death benefits 
was not filed before November 1, 1990.  This statutory bar 
was later amended to allow reinstatement of death benefits 
for those surviving spouses whose disqualifying remarriages 
were terminated by a divorce proceeding which was commenced 
prior to November 1, 1990.  Pub. L. 102-568, § 103, October 
29, 1992, 106 Stat. 4322.  These provisions are implemented 
in 38 C.F.R. § 3.55.

Analysis

The appellant contends in essence that she should be entitled 
to restoration of her VA death benefits because the legal 
proceeding leading to her divorce in 1992 were commenced when 
she and her husband separated in 1985.  

The threshold question is whether the 1985 separation between 
the appellant and her husband is considered the commencement 
of a legal proceeding sufficient to establish reinstatement 
of death benefits.  The United States Court of Veterans 
Appeals (Court) has held that the question of when "legal 
proceedings" are considered to have "commenced" is 
determined by looking to the "underlying law controlling the 
legal proceeding."  Owings v. Brown, 8 Vet. App. 17, 21 
(1995).  In the present case, the parties obtained their 
divorce under the laws of the State of Kentucky.  Under 
Kentucky law, divorce proceedings are commenced by the filing 
of a verified petition for dissolution.  See Ky. Rev. Stat. 
Ann. §§ 403.130, 403.150.  

Applying Kentucky law to the facts of the present case, it is 
the Board's conclusion that the appellant's remarriage was 
not terminated by legal proceedings commenced prior to 
November 1, 1990.  Since, under current Kentucky law noted 
above, it is the filing of the verified petition for 
dissolution which marks the commencement of a legal 
proceeding for divorce, and such filing did not occur in this 
case until September 1991, it is clear that the proceeding 
cannot properly be considered to have commenced prior to 
November 1, 1990.

Although the Board has reviewed statements submitted by the 
appellant and acknowledges her assertions of marital 
difficulties dating back to 1985 which led to the decision to 
file for divorce, the Court in Owings made clear that it is 
the underlying state law which controls in determining when 
legal proceedings for divorce are deemed to have been 
"commenced."  The fact that her husband contested her prior 
attempts to get a divorce or that she was financially unable 
to afford a divorce is of no legal consequence.  Under 
Kentucky law, the dispositive act marking the commencement of 
a proceeding for divorce is the filing of a verified petition 
of dissolution with the court.  No other methods of 
commencing a legal proceeding for divorce are recognized 
under applicable law.  The appellant's arguments in this 
regard must therefore be rejected.

Although it is true that the appellant's divorce in this case 
was preceded by a lengthy period of separation, that fact 
does not alter the Board's conclusion on the matter of her 
entitlement to reinstatement of death benefits.  Although 
separation pursuant to a written agreement may, under certain 
circumstances, serve as a precursor to the filing of an 
action for divorce under Kentucky law, separation and divorce 
are recognized under Kentucky law as distinct causes of 
action.  Compare Ky. Rev. Stat. Ann. § 403.150, to Ky. Rev. 
Stat. Ann. § 403.180 (2003).  Separation can, but need not, 
lead to a subsequent action for divorce, and procedures which 
must be followed in order to establish separation pursuant to 
written agreement under Kentucky law, are separate and 
distinct from the procedures which must be followed in order 
to commence a subsequent action for divorce.  See Ky. Rev. 
Stat. Ann. §§ 403.150, 403.180.  Consequently, the date of 
commencement of an action for separation, or of filing of a 
written agreement of separation, or memorandum thereof, has 
no bearing on this case.  See Owings, 8 Vet. App. at 21 (in 
determining the date of commencement for purposes of 38 
U.S.C.A. § 103(d) and 38 C.F.R. § 3.55(a)(2), it is the 
underlying state statute that deals with institution of 
divorce proceedings which is determinative).

In sum, it is clear from the record that the appellant's 
marriage did not terminate until 1992.  While she was 
qualified for death benefits prior to her remarriage in 1981, 
the fact that her remarriage was not terminated prior to 
November 1, 1990, nor had legal proceedings to terminate the 
marriage commenced prior to November 1, 1990, forever bars 
her from receiving death benefits as the surviving spouse of 
the veteran under current law.  38 U.S.C.A. § 103(d); 38 
C.F.R. § 3.55.  The Board is sympathetic to the appellant's 
plight, but no exceptions to the controlling legal criteria 
have been provided by Congress and the Board has no authority 
to disregard the specific, Congressionally enacted limitation 
on the reinstatement of death benefits following the 
termination of remarriage.  See 38 U.S.C.A. § 7104 (West 
2002).  Moreover, the benefit of the doubt doctrine is 
inapplicable since the issue on appeal involves the 
appellant's status as a claimant.  See, e.g., Rogers v. 
Derwinski, 2 Vet.App. 419, 422 (1992); Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).  For all the foregoing reasons, 
the claim must be denied.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  However, under the 
circumstances presented in this case, it is not the factual 
evidence that is dispositive of the present appeal, but 
rather the application of the law and regulations to the 
undisputed facts.  In such cases, the Court has held that 
VCAA is not applicable.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (regarding entitlement to recognition as 
surviving spouse for purposes of reinstatement of death 
pension benefits, Court recognizes that neither duty to 
assist nor duty to notify provisions of VCAA are implicated 
when question is limited to interpretation and application of 
a statute).


ORDER

Eligibility for reinstatement of VA death pension benefits as 
the unmarried widow of a veteran is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



